TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00448-CV


                                    D. J. and A. S., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 300,832-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. J. filed her notice of appeal on July 5, 2019. The appellate record

was complete on July 15, 2019, making appellant’s brief due on August 5, 2019. The Court has

issued two previous orders to appellant D. J. that granted extensions of time to file her brief. The

first order extended the brief deadline to August 26, 2019, and the second order extended the

brief deadline to September 13, 2019. On both occasions, the Court ordered appellant D. J. to

file her brief by the specified date and advised her that if the brief was not filed by that date, the

case may proceed on appellant A. S.’s brief alone. On September 16, 2019, appellant D. J, who

was an intervenor in the proceeding below and is acting pro se, submitted another motion for

extension of time to file appellant’s brief, which is not compliant with the Texas Rules of

Appellate Procedure because it lacks a signature and a certificate of conference, and it does not

state the length of the extension sought. See Tex. R. App. P. 9.1(b), 10.1(a)(5), 10.5(b)(1)(B).
In the motion, appellant D. J. informs the Court that she is still attempting to obtain counsel to

assist her with this appeal.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, on its own motion, the Court orders appellant D. J. to file her

appellant’s brief no later than October 14, 2019. If the brief is not filed by that date, the case

may proceed on appellant A. S.’s brief alone.

               It is ordered on September 24, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                2